Citation Nr: 1603231	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  07-00 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of a right sacroiliac joint injury.


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to October 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas which, in pertinent part, denied a rating in excess of 40 percent for right sacroiliac joint arthritis and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In April 2008, a videoconference hearing was held at the RO before a Veterans Law Judge (VLJ) who has since retired [the Veteran was offered the opportunity for another hearing before a VLJ who would decide his appeals; in April 2012 correspondence he declined the offer]; a transcript of the hearing is in the record.  In February 2009, the case was remanded for additional development.  

A December 2010 Board decision denied the Veteran an increased rating for right sacroiliac joint arthritis and remanded the claim for a TDIU rating for additional development.  He appealed the denial to the United States Court of Appeals for Veterans Claims (Court), resulting in a June 2011 Joint Motion for Remand (JMR) by the parties.  A June 2011 Court Order remanded the matter for compliance with the instructions in the JMR.  An October 2014 Board decision (by a VLJ other than the undersigned granted the Veteran a TDIU rating and remanded the increased rating claim for a contemporaneous examination.   The case is now assigned to the undersigned.


FINDING OF FACT

At no time under consideration is the Veteran's service connected low back disability shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of thoracolumbar intervertebral disc syndrome totaling 6 weeks or more are not shown; neurological symptoms other than radiculopathy of the left lower extremity are not shown.


CONCLUSION OF LAW

A rating in excess of 40 percent for right sacroiliac joint arthritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5010 and 5236 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  By correspondence dated in May 2006, February 2009 and January 2011 VA provided the Veteran such generic notice.  

As was noted above, a hearing in this matter was held in April 2008 before a VLJ who is no longer with the Board.  A deficiency in the conduct of the hearing has not been alleged.  Furthermore, he was offered the opportunity for another hearing, and declined.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Pertinent private and VA treatment records have been secured.  The Veteran was afforded VA examinations in June and December 2006 and in April 2015 (pursuant to the Board's remand).  The Board notes that the report of that examination reflects the examiner's familiarity with the history of the disability at issue and includes all findings necessary to decide this matter, and finds the examination adequate for rating purposes.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 


Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

Disability ratings are determined by the application of criteria in a rating schedule, which provides for ratings based on an average impairment of earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  

The provisions of 38 C.F.R. § 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Codes 5003 and 5010.  38 C.F.R. § 4.40 provides for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Notably, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.)  

The Veteran's right sacroiliac joint arthritis is rated 40 percent under Codes 5010-5236 (for traumatic arthritis and sacroiliac injury and weakness).  38 C.F.R. § 4.71a.  

Traumatic arthritis is rated as degenerative arthritis based on limitation of motion of the affected part.  38 C.F.R. § 4.71a, Codes, 5003, 5010.  
Disabilities of the spine (including sacroiliac injury and weakness under Code 5236) are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), which provides for a 40 percent rating when forward flexion of the thoracolumbar spine is limited to 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

As the Veteran's service connected low back disability now includes lumbar disc disease, it may alternatively be rated under Code 5243 (for intervertebral disc syndrome (IVDS)) which provides for rating either under the General Formula; or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the formula for rating IVDS based on incapacitating episodes, a 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be appropriate in an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability,  shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

At the outset, it is noteworthy that an August 2005 final Board decision increased the rating for the Veteran's low back disability effective February 4, 2003, and that a May 2015 decision review officer (DRO) decision (implementing the October 2014 Board decision) awarded the Veteran TDIU from February 4, 2003.  Significantly, in February 2003 the Veteran did not meet the schedular criteria for TDIU, and the award was on an extraschedular basis (The DRO also awarded service connection and compensable ratings for two additional disabilities, effective from a later date, so that the Veteran now meets the schedular requirements for TDIU, as his combined rating is 60 percent, the service connected disabilities all share a common etiology.).

A March 2006 report of an examination by the Veteran's private physician (Dr. Rutledge) notes the Veteran had a long history of chronic severe low back pain and loss of motion of the thoraco-lumbar spine.  It was noted that he had sustained a pelvic fracture, which resulted in a leg length discrepancy, and had spinal arthritis.  On physical examination, the lower thoracic and lumbar spine was tender with decreased motion of the spine.  

On June 2006 VA examination, the Veteran related that during basic training he sustained a back injury with pelvic fracture.  He had pain over the sacroiliac area, primarily on the right side, with radiation up the back and down the left leg.  He rated the pain 8 (on a scale of 10).  There were no flare-ups.  He reported two incapacitating episodes in the past year that lasted two weeks, during which for the most part, he would just lie in bed.  He had not had any surgery or injections.  Repetitive use of his back resulted in increased pain, but no change in range of motion.  On examination, his gait was normal.  There was tenderness over the lumbar area and the right sacroiliac articulation.  He was able to forward flex to 30 degrees and extend to 5 degrees, limited further by pain.  There were also limitations in lateral flexion and rotation, bilaterally.  There was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination with repetition.  He did not use assistive devices.  He reported that he had worked very little since his discharge from service in 1980, had only worked odd jobs, and had not worked for several years.  He could not travel long distances, sit or stand for prolonged periods of time, or bend.

On December 2006 VA examination, the Veteran continuous stiffness, pain and soreness of the low back.  He related that the condition did not change from day to day, and that trying to bend caused greater discomfort, with the back stiffening more.  He had been unemployed for the last seven years.  On examination, he groaned, gagged, and pointed to areas of discomfort.  He used a cane, but was able to walk without it.  He stood with a slightly tilted pelvis, the right higher than the left.  Forward flexion was to 10 degrees, extension to 0 degrees, rotation to 15 degrees, bilaterally, and left lateral flexion to 10 degrees and right lateral flexion to 7 degrees.  Motion was noted to be painful, and causing spasms.  Motor, sensory, and reflex examinations were normal.  The examiner noted that the Veteran would not move more than two times, asserting that he had pain, fatigue, weakness, and lack of endurance.  He was able to attain about 10 degrees of forward flexion each time.  He would not walk on his heel or toe, or squat.  X-rays of the pelvis and hips showed deformity in the symphysis pubis area, particularly on the left side in the ischium where there was an old healed fracture.  The left iliac wing, was asymmetrical, as were the pubic and ischial rami.  The sacroiliac joints were without abnormality.  The left sacroiliac showed a little sclerosis around it, but was otherwise unremarkable.  The diagnoses were chronic lumbar sprain with minimal degenerative disk disease at T12 and L1 and healed fracture of the pelvis.

An April 2008 report of treatment from Dr. Rutledge notes the Veteran was seen for severe lower back pain.  He had had incapacitating back pain since mid-March that had improved somewhat with bedrest, Tylenol No. 3 and Ibuprofen.  He was able to ambulate a little.  On examination he had tense spasms of the paraspinous muscles of the lumbar spine.  There was decreased motion of the lumbar spine with pain at forward flexion to 30 degrees, extension to 10 degrees, right lateral bending to 15 degrees and left lateral bending to 20 degrees.  Straight leg lifting was positive bilaterally and produced local pain.  The diagnosis was chronic low back pain due to degenerative joint disease.  

At the April 2008 hearing before the Board, the Veteran testified that his back goes out about 4 or 5 times a year, requiring complete bedrest, and that the incapacitating episodes last 6 or 7 weeks.  He related that he wears a back brace occasionally, and cannot bend too much because his spine is crooked.  If he sat for a prolonged period of time, he felt pain shooting up his back; he reported muscle spasms that radiate from his legs to his back.  

A May 2008 private treatment record notes that the muscles in the lumbar area were softer.  There was tenderness over L3, L4, and L5 spinous processes and both sacroiliac joints.  Range of motion was restricted with pain at 45 degrees of forward flexion and 20 degrees of extension.  Straight-leg-raising produced local pain.  An April 2009 VA treatment record notes that the Veteran complained that his back and hips "flared up real bad".  

In a February 2010 statement, Dr. Rutledge noted the Veteran had chronic low back and pelvic pain.  His symptoms had been quite severe in the past year, and the pain had increased.  He had difficulty with activities of daily living.  In a February 2010 statement the Veteran asserted that his pelvic and sacroiliac joint symptoms had worsened, and that he required assistance with activities of daily living, such as cooking and cleaning.  

A February 2010 record of treatment from Dr. Rutledge notes the Veteran complained of chronic low back pain.  His pain was continuous in nature and aggravated by activities of daily living or prolonged sitting.  He required a cane for ambulation.  On examination there was tenderness throughout the lumbar region and both sacroiliac joints.  There was muscular guarding of the paraspinous muscles.  There was pain at forward flexion to 30 degrees and extension to 10 degrees.  Straight leg raising was positive, bilaterally, causing local pain.  The pelvis was somewhat tilted.  The assessment was chronic pain due to pelvic pathology and lumbar disc disease.  Dr. Rutledge noted the Veteran was "certainly unemployable and this is prominent in nature."  
A December 2010 VA primary care initial evaluation note reveals the Veteran had complaints of chronic low back pain with degenerative joint disease for the past 7 years, for which pain medication was prescribed.  The pain was localized, not radiating; he stated that sometimes it goes up his back.  There was no numbness or weakness.  He maintained control of his bladder and bowel movement.  He used a back brace and a cane.  The diagnosis was low back pain for 7 years.  

On January 2011 private examination by Dr. Rutledge, the Veteran reported that he was still having significant pain and spasms.  On physical examination his low back was tender with muscle guarding and restricted motion.  He had tight spasms and tenderness throughout the lumbar region and in both sacroiliac joints.  He experienced pain at forward flexion at 45 degrees, less than 10 degrees extension, and less than 10 degrees lateral flexion to the right and left.  Straight leg lifting was positive bilaterally for local pain.  The diagnoses were chronic lumbar pain and multiple musculoskeletal problems.

An August 2011 VA emergency department report shows the Veteran was seen with a history of chronic back pain.  He had no new injury but stated he had had increased pain for the past week.  The location of the pain was in the upper back and pelvic area.  He experienced pain with postural changes.  On examination, he had diffuse lumbar and thoracic level paraspinous tenderness.  X-rays of the lumbosacral spine shows mild spurring and degenerative changes.  The diagnosis was recurrent lumbosacral and thoracic level pain with spasms.  A July 2013 vocational assessment notes the Veteran reported he had a back impairment that had caused long term chronic pain.

On April 2015 VA examination, the Veteran reported that he had persistent pain in his left lower back with radiation to the left knee, and that IVDS at L4-5, L5-S1 was diagnosed in 2011.  He reported intermittent pain in his left lower back and left hip with standing and walking.  He had decreased standing, sitting and walking, and experienced pain with such activities.  Forward flexion was to 25 degrees, extension was to 10 degrees, right lateral flexion was to 30 degrees and left lateral flexion was to 20 degrees, right lateral rotation was to 20 degrees, and left lateral rotation was to 15 degrees.  Lying on the examination table produced significant complaints of pain.  Movement of extremities produced pain.  Pain was exhibited on forward flexion and extension.  There was no evidence of pain with weight bearing.  There was tenderness over the left iliac area.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength testing of the right lower extremity showed normal strength; there was active movement against some resistance on the left; there was no muscle atrophy.  Reflex and sensory examinations were normal.  Straight-leg-raising tests were positive.  He had radicular pain or other signs or symptoms due to radiculopathy.  There was nerve root (sciatic nerve) involvement of L4/L5/S1/S2/S3 on the left.  There was no ankylosis.  There were no other neurologic abnormalities or findings (such as bowel or bladder problems/pathologic reflexes) related to the thoracolumbar spine.  He had not had any incapacitating episodes of IVDS (bedrest prescribed by a physician) in the past 12 months.  He did not have any thoracolumbar spine scars.  He did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  

The next higher (50 percent) rating for the Veteran's low back disability under Code 5236 (for sacroiliac injury/arthritis) and under the General Formula requires ankylosis of the entire thoracolumbar spine in an unfavorable position.  As all evaluations and examinations during the evaluation period, both VA and private have shown that the Veteran retains some motion (albeit severely restricted) of the thoracolumbar spine (even with factors such as pain and use considered), and no VA or private provider has opined that the spine is ankylosed, much less ankylosed in an unfavorable position, the General Formula criteria for a 50 percent rating are not met or approximated, and such rating is not warranted.

There is no competent evidence in the record that the low back disability has neurological manifestations other than left lower extremity radiculopathy (which is service-connected, separately rated, and not at issue herein) a further separate rating for neurological manifestations is not warranted.  Notably, the April 2015 examiner specifically found that there were no further neurological manifestations.    

While the Veteran has reported incapacitating episodes in the past (and his private provider in 2010 noted the Veteran had had incapacitating episodes (although not indicating  that bedrest for IVDS was prescribed), the record does not show that such episodes totaled 6 weeks or more in any year under consideration, as required for the next higher (60 percent) rating for IVDS under Code 5243 and the Formula for rating spine disability based on incapacitating episodes.    

No criteria that provide for a schedular rating in excess of 40 percent for the Veteran's low back disability are met or approximated, and a rating in excess of 40 percent is not warranted. 

As the Board has already awarded the Veteran an extraschedular TDIU rating (which was implemented effective from February 4, 2003, i.e., encompassing the entire evaluation period as the 2005 Board decision assigning a 40 percent rating from that date is final (see 38 U.S.C.A. § 7104)), the matters of entitlement to extraschedular consideration and to a TDIU rating have been rendered moot. 


ORDER

A rating in excess of 40 percent for the Veteran's service connected low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


